 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      UNITED STATES OF AMERICA,
 7                          Plaintiff,
 8         v.
 9    DAVID A. GOULD; JANE C. POLINDER;
      BROOKLINE PROPERTIES; WHATCOM                       C16-1041 TSZ
10    COUNTY TREASURER; TARIO AND
      ASSOCIATES, P.S.; WASHINGTON                        MINUTE ORDER
11    STATE DEPARTMENT OF SOCIAL
      AND HEALTH SERVICES; FINANCIAL
12    CONCEPTS, LTD; and GOLDSTAR
      ENTERPRISES, INC.,
13
                            Defendants.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
          (1)     Within fourteen (14) days of the date of this Minute Order, plaintiff (the
   “Government”) shall file a reply to defendant David A. Gould’s response, docket no. 90,
17
   to the Minute Order entered December 17, 2018, docket no. 88, which directed him to
   show cause why he is entitled to a jury trial. Such reply shall not exceed eight (8) pages
18
   in length. Such reply shall also address the status of defendant Tario and Associates, P.S.
   (“Tario”). On February 24, 2017, the Government filed a notice of dismissal without
19
   prejudice of its claims against Tario. Notice (docket no. 35). The Amended Complaint,
   docket no. 40, filed on September 11, 2017, however, includes Tario as a defendant.
20
          (2)     Defendants Jane C. Polinder and Washington State Department of Social
21 and Health Services shall file briefs, not to exceed five (5) pages in length, within seven
   (7) days after the Government files its reply, concerning whether trial in this matter
22 should be to the bench or a jury or some combination.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 28th day of January, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
